CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1) Global Medium-Term Notes, Series A $12,123,300 $1,653.62 (1) Calculated in accordance with Rule 457(r) of the Securities Act of 1933. Pricing Supplement dated April 12, 2013 (To the Prospectus dated August 31, 2010 and Prospectus Supplement dated May 27, 2011) Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-169119 Barclays Bank PLC Trigger Phoenix Autocallable Optimization Securities $12,123,300 linked to the lesser performing of the shares of the iShares ® Russell 2000 Index Fund and the shares of the iShares ® MSCI EAFE Index Fund due on or about April 18, 2018 Investment Description Trigger Phoenix Autocallable Optimization Securities (the Securities) are unconditional, unsecured and unsubordinated debt securities issued by Barclays Bank PLC (the Issuer) linked to the lesser performing of the shares of the iShares ® Russell 2000 Index Fund and the shares of the iShares ® MSCI EAFE Index Fund (each an underlying equity and together the underlying equities). Barclays Bank PLC will pay a quarterly contingent coupon payment only if the closing price of each underlying equity on the applicable Observation Date is equal to or greater than the applicable Coupon Barrier. If the closing price of at least one underlying equity is below the applicable Coupon Barrier, no coupon will be paid for that quarter. Barclays Bank PLC will automatically call the Securities prior to maturity if the closing price of each underlying equity on any Observation Date (quarterly, beginning after 1 year) is equal to or greater than its respective closing price on the Trade Date (the Initial Price). If the Securities are called, Barclays Bank PLC will repay the principal amount of your Securities plus pay the contingent coupon for that quarter, and no further amounts will be owed to you under the Securities. If the Securities are not called prior to maturity and the closing price of each underlying equity on the Final Valuation Date (the Final Price) is equal to or greater than the applicable Trigger Price (which is set to equal the Coupon Barrier of the related underlying equity), Barclays Bank PLC will pay you a cash payment at maturity equal to the principal amount of your Securities plus the contingent coupon for the final quarter. If the Securities are not called prior to maturity and the Final Price of at least one underlying equity is less than the applicable Trigger Price, Barclays Bank PLC will pay you less than the full principal amount of your Securities, if anything, resulting in a loss on your initial investment that is proportionate to the negative performance of the underlying equity with the greatest decline from its Initial Price to its Final Price (the Lesser Performing Underlying Equity) over the term of the Securities, and you may lose up to 100% of your initial investment. Investing in the Securities involves significant risks. The Issuer will not pay a contingent coupon for any Observation Date on which at least one of the underlying equities closes below its respective Coupon Barrier. The Issuer will automatically call the Securities on any Observation Date after one year only if both of the underlying equities close at or above their respective Initial Price on such Observation Date. You may lose some or all of your principal amount if the Securities are not called and the Final Price of at least one of the underlying equities is below its respective Trigger Price. The contingent repayment of principal only applies if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer. If Barclays Bank PLC were to default on its payment obligations you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features ❑ Contingent Coupon  Barclays Bank PLC will pay a quarterly contingent coupon payment only if the closing price of each underlying equity on the applicable Observation Date is equal to or greater than the applicable Coupon Barrier. If the closing price of at least one underlying equity is below the applicable Coupon Barrier, no coupon will accrue or be paid for that quarter. ❑ Automatic Call  Barclays Bank PLC will automatically call the Securities and repay your principal amount plus the contingent coupon otherwise due for that quarter only if the closing price of each underlying equity on any quarterly Observation Date beginning after one year is greater than or equal to its Initial Price. If the Securities are not called, investors will have the potential for downside market exposure to the Lesser Performing Underlying Equity at maturity. ❑ Contingent Repayment of Principal Amount at Maturity  If you hold the Securities to maturity, the Securities have not been called on any Observation Date and each underlying equity closes at or above the applicable Trigger Price on the Final Valuation Date, Barclays Bank PLC will repay your full principal amount. If at least one underlying equity closes below the applicable Trigger Price on the Final Valuation Date, Barclays Bank PLC will repay less than your principal amount, if anything, resulting in a loss of your initial investment that will be proportionate to the full negative Underlying Return of the Lesser Performing Underlying Equity. The contingent repayment of principal only applies if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer. Key Dates Trade Date: April 12, 2013 Settlement Date: April 17, 2013 Observation Dates
